In The
                               Court of Appeals
                     Seventh District of Texas at Amarillo

                           ________________________

                               No. 07-12-0295-CV
                           ________________________
                                       
                       Leoncito Plant, L.L.C., Appellant
                                       
                                      v.
                                       
               Susan Combs, Comptroller of Public Accounts and 
        Greg Abbott, Attorney General of the State of Texas, Appellees
                                       

                   On Appeal from the 126[th] District Court
                             Travis County, Texas
   Trial Court No. D-1-GN-11-001116, Honorable Stephen Yelenosky, Presiding 

                                       
                                April 10, 2013
                                       
                              MEMORANDUM OPINION
                                       
               Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
                                       
Appellant has filed a motion to dismiss.  Without passing on the merits of the case, we grant the motion pursuant to Texas Rule of Appellate Procedure 42.1(a)(1) and dismiss the appeal.  Having dismissed the appeal at appellants request, no motion for rehearing will be entertained, and our mandate will issue forthwith.
					Per Curiam